Michigan Supreme Court
                                                                       Lansing, Michigan 48909
____________________________________________________________________________________________
                                                                C hief Justice                   Justices
                                                                Maura D. Cor rigan	              Michael F. Cavanagh




Opinion
                                                                                                 Elizabeth A. Weaver
                                                                                                 Marilyn Kelly
                                                                                                 Clifford W. Taylor
                                                                                                 Robert P. Young, Jr.
                                                                                                 Stephen J. Markman

____________________________________________________________________________________________________________________________

                                                                                  FILED APRIL 24, 2002





                PEOPLE OF THE STATE OF MICHIGAN,


                        Plaintiff-Appellant,


                v	                                                                               No. 112713


                THOMAS McCLAIN HUNTER,


                     Defendant-Appellee.

                _________________________________

                PER CURIAM


                        The defendant was convicted by a jury of conspiracy to


                possess with intent to deliver 650 grams or more of cocaine1


                and possession with intent to deliver 650 grams or more of


                cocaine.2        The Court of Appeals sustained the conviction for


                possession with intent to deliver, but reversed the conspiracy


                conviction on the ground that the evidence was insufficient to





                        1
                            MCL 750.157a, 333.7401(2)(a)(i).

                        2
                            MCL 333.7401(2)(a)(i).

show that defendant and his coconspirator agreed that the


amount of cocaine would exceed the statutory minimum. We


conclude that the evidence was sufficient, and reverse.


                                      I


     The evidence at trial showed that the defendant flew from


Detroit to Los Angeles.          The details of his activities in


Los Angeles were not established.          However, postal inspectors


became suspicious of a package addressed to an apartment in


Oakland County, Michigan, and contacted officials in Oakland


County.      A   dog   trained   to    detect   controlled   substances


confirmed the presence of drugs.            The package was opened,


inspected, and rewrapped.        It contained over 1,000 grams of


cocaine. 


     An officer then delivered the package to the apartment of


Dorothy Jenkins, the defendant’s girlfriend, to which it was


addressed.3      Ms. Jenkins signed for the package.          Officers


later entered the apartment with a search warrant and arrested


her.


        Ultimately, Jenkins cooperated with the police.             She


testified at length about her discussions with defendant


concerning the California trip and the shipment of drugs, as


well as the defendant’s activities before that time.            Jenkins


said that after the package arrived, defendant opened it,



     3
      Testimony indicated that handwriting on the package was

defendant’s.


                                      2

discarded the outer wrapping, and left, climbing out a back


window.4


     The defendant was charged with conspiracy to possess with


intent to deliver 650 or more grams of cocaine and with


possession with intent to deliver that amount of cocaine.5


The jury found the defendant guilty as charged, and he was


sentenced to life in prison.


                                 II


     On appeal, the Court of Appeals majority rejected most of


the issues raised by the defendant, but agreed with his claim


that the evidence was insufficient to show an agreement


regarding the amount of cocaine that the defendant would be


sending.6     The   majority   concluded   that   the   prosecutor’s


evidence    established   an   agreement   between   defendant    and


Jenkins to possess cocaine.        However, relying on People v


Justice (After Remand), 454 Mich 334; 562 NW2d 652 (1997), it


found that there was insufficient evidence regarding the


quantity of drugs that they agreed to possess:


          In January of 1993, defendant was planning a

     trip to Los Angeles, California.   Before leaving



     4
       Though some of his movements were later reconstructed,

the drugs from the package were never recovered.

     5
       Ms. Jenkins was charged with the same offenses, and

pleaded guilty to a lesser charge as part of her agreement to

testify.

     6

        Unpublished opinion       per   curiam,   issued   July   7,

1998(Docket No. 182324).


                                 3

    for Los Angeles, defendant told Jenkins that he was

    going to send her a package and asked for her

    address.    Jenkins admitted that she “had an

    agreement with [defendant] that [she] was going to

    sign for a package containing cocaine.” However,

    she acknowledged that she did not know how much

    cocaine would be sent. In Michigan, the crime of

    conspiracy is complete upon formation of the

    agreement. Justice, supra at 345-346. Thus, the

    evidence clearly established a conspiracy to

    possess cocaine.    There was additional evidence

    from which the jury could infer that defendant

    intended to deliver in excess of 650 grams of

    cocaine. However, there was no evidence, direct or

    circumstantial, that Jenkins had the specific

    intent to combine with defendant to deliver in

    excess of 650 grams of cocaine to a third person.

    Under these circumstances, the prosecution failed

    to prove an essential element of the conspiracy

    charge, Justice, supra at 349, and defendant’s

    conviction on that charge must be reversed.

    [Emphasis in original.]


     Judge Gribbs dissented.        He thought the testimony of


coconspirator Jenkins sufficient to establish the quantity


element, explaining:


          The coconspirator in this case had an intimate

     relationship with defendant and spent a great deal

     of time with him.     She testified that she saw

     defendant with “kind of a large quantity” of

     cocaine, larger than a sandwich bag, every two or

     three days. The conconspirator indicated the size

     of the bags with her hands for the jury. Defendant

     arranged to go to California to “check on some

     situation” concerning cocaine, and told her that he

     was going to mail a package of cocaine to her

     apartment.   The coconspirator testified that she

     and defendant discussed the package of cocaine on a

     regular basis and that defendant indicated that the

     package was worth “too much money” to walk away

     from.   The coconspirator knew that she could get

     into trouble for signing for the package, and knew

     that defendant planned to take the cocaine and “run

     with the package” immediately as soon as the

     package arrived.



                               4

     Applications for leave to appeal were filed by both the


prosecutor and the defendant, who raised a number of issues


that the Court of Appeals had rejected.             We entered orders


denying     the   defendant’s       application7    and   holding    the


prosecutor’s application in abeyance for People v Mass, Docket

              8
No. 115820.       People v Mass has been decided, 464 Mich 615;


628 NW2d 540 (2001),9 and we again consider the prosecutor’s


application.


                                    III


     This    case   involves    a    claim   that   the   evidence   was


insufficient to establish the defendant’s guilt of conspiracy


to possess with intent to deliver 650 or more grams of


cocaine.    In People v Wolfe, 440 Mich 508, 515; 489 NW2d 748


(1992), we summarized the principles appellate courts are to



     7
         462 Mich 878(Docket No. 112783).

     8
        Unpublished order, entered June 13, 2000 (Docket No.

112713).

     9
       People v Mass does not resolve the issue presented in

this case.   In Mass we held that the amount of controlled

substance is an element of a charge of delivery of controlled

substance, but that knowledge of the amount is not.       In a

conspiracy case, however, we said that knowledge of the amount

of a controlled substance is an element of conspiracy with

intent to deliver a particular amount.          In Mass, the

conspiracy conviction was reversed and reduced to a lesser

offense because the trial court did not submit the amount

element to the jury.


     Mass is not helpful to the disposition of this case

because here the trial judge did instruct the jury that in

order to convict it needed to find an agreement to possess

with intent to deliver over 650 grams of cocaine.


                                     5

apply in reviewing such claims:


          In short, when determining whether sufficient

     evidence   has   been  presented   to   sustain   a

     conviction, a court must view the evidence in a

     light most favorable to the prosecution and

     determine whether any rational trier of fact could

     have found that the essential elements of the crime

     were proven beyond a reasonable doubt. [Citations

     omitted.]


                             IV


     In People v Justice, supra, we explained the elements of


a conspiracy charge such as that involved in this case:


          To be convicted of conspiracy to possess with

     intent to deliver a controlled substance, the

     people must prove that (1) the defendant possessed

     the specific intent to deliver the statutory

     minimum as charged, (2) his coconspirator possessed

     the specific intent to deliver the statutory

     minimum as charged, and (3) the defendant and his

     coconspirator possessed the specific intent to

     combine to deliver the statutory minimum as charged

     to a third person. [454 Mich 349.]


     In this case, the prosecution had direct evidence that


defendant and Jenkins conspired to possess with intent to


deliver cocaine.   The evidence with regard to their intent


about quantities was circumstantial.   Such evidence, however,


unquestionably can establish the requisite element.     As we


said in People v Wolfe, 440 Mich 526:


          Possession with intent to deliver can be

     established   by   circumstantial    evidence   and

     reasonable inferences arising from that evidence,

     just as it can be established by direct evidence.

     Peterson v Oceana Circuit Judge, 243 Mich 215, 217;

     219 NW 934 (1928); People v Maliskey, 77 Mich App

     444, 453; 258 NW2d 512 (1977). See also [United

     States v Montes-Cardenas, 746 F2d 771, 778 (CA 11,

     1984)]; [United States v Castillo, 844 F2d 1379,


                             6

     1392 (CA 9, 1988)]; State v Salas, 231 Neb 471,

     473-474; 436 NW2d 547 (1989); State v Poellinger,

     153 Wis 2d 493, 503-504; 451 NW2d 752 (1990).

     Indeed, we agree with the Supreme Court of

     Wisconsin   that   “circumstantial  evidence   is

     oftentimes stronger and more satisfactory than

     direct evidence.”    Id. at 501-502.    For this

     reason,   inferences  drawn   from circumstantial

     evidence are reviewed in the same manner as those

     drawn from direct evidence. 


     Further, it is well established that it is not necessary


that each of the coconspirators have full knowledge of the


extent of the conspiracy:


          A person may be a party to a continuing

     conspiracy by knowingly co-operating to further the

     object thereof. People v Heidt, [312 Mich 629; 20

     NW2d 751 (1945)].      It is not necessary to a

     conviction for conspiracy that each defendant have

     knowledge of all its ramifications.       People v

     DeLano, 318 Mich 557 [28 NW2d 909 (1947)]. Nor is

     it necessary that one conspirator should know all

     of the conspirators or participate in all of the

     objects of the conspiracy.    People v Garska, 303

     Mich 313 [; 6 NW2d 527 (1942)]. [People v Cooper,

     326 Mich 514, 521; 40 NW2d 708 (1950), aff’d on

     rehearing 328 Mich 159 (1950).]


     Applying these principles to the evidence, we conclude


that the evidence was sufficient for the jury to find that the


defendant and Jenkins conspired to possess with intent to


deliver 650 or more grams of a controlled substance.        The


evidence clearly showed that defendant and Jenkins conspired


to possess cocaine with intent to deliver.   Defendant was to


mail a package containing cocaine from California to Jenkins’


apartment, where she would sign for it.


     Other evidence in the case was sufficient for the jury to



                              7

infer that the amount involved met the statutory minimum.


Jenkins testified that she and the defendant spent a great


deal of time together, and that the defendant frequently had


substantial quantities of cocaine in his possession in plastic


bags. She described the bags as being “bigger than a sandwich


bag.” Using her hands, she demonstrated for the jury the size


of   the   bags.     From    those   circumstances,        the   jury   would


reasonably infer that defendant and Ms. Jenkins would have


understood that this California trip to obtain cocaine would


involve amounts that were substantial in comparison to the


quantities defendant normally had. 


       Jenkins went to the airport with the defendant for his


flight to California, and was present when he was stopped by


law enforcement agents because he “pulled out a lot of money”


when   purchasing    his     ticket.        The   agents   questioned    him


“because he had all this money.”             Jenkins’ awareness of the


amount of money in the defendant’s possession was one more


circumstance from which the jury could infer her intent


regarding the quantity of drugs to be obtained.


       Further,    Jenkins    testified      that   defendant    asked   her


repeatedly about the package, and that after defendant’s


return from California, he was upset that the package had not


yet been delivered. When she suggested that he “just leave it


alone” or “let it go,” the defendant replied, “It’s too much


money involved.      I can’t just let it go.”


                                       8

     Finally, the amount of drugs the defendant mailed from


California,   which   Jenkins    signed    for   and   accepted    on


defendant’s instructions, may be considered in evaluating the


coconspirators’ intent regarding the amount to be obtained.


What the conspirators actually did in furtherance of the


conspiracy is evidence of what they had agreed to do.             See


Mass, 464 Mich 634; People v Kanar, 314 Mich 242, 249; 22 NW2d


359 (1946); People v Newsome, 3 Mich App 541, 560; 143 NW2d


165 (1966).   In this case, the package contained 1,040 grams,


well above the statutory amount of 650 grams.


     From all this evidence the jury could have concluded that


the defendant and Jenkins intended to possess an amount of


cocaine in excess of the statutory minimum.         Accordingly, we


reverse the judgment of the Court of Appeals in part and


reinstate the defendant’s conviction for conspiracy to possess


with intent to deliver 650 or more grams of cocaine.


     CORRIGAN , C.J., and WEAVER , TAYLOR , YOUNG , and MARKMAN , JJ.,


concurred.





                                 9

               S T A T E O F M I C H I G A N


                          SUPREME COURT





PEOPLE OF THE STATE OF MICHIGAN,


     Plaintiff-Appellant,


v                                                      No. 112713


THOMAS McCLAIN HUNTER,


     Defendant-Appellee.

___________________________________

WEAVER, J. (concurring).


     I concur in the result of the per curiam opinion, but


write separately because I continue to adhere to the view


expressed by the concurring opinion in People v Mass, 464 Mich


615; 628 NW2d 540 (2001).     Knowledge of the amount of drugs


delivered should not be an element of a conspiracy to deliver


offense.    The   judicial    imposition   of   this    knowledge


requirement by the Mass majority is inconsistent with the text


of both the delivery statute, MCL 333.7401, and the conspiracy


statute, MCL 750.157a.

                S T A T E O F M I C H I G A N


                         SUPREME COURT




PEOPLE OF THE STATE OF MICHIGAN,

     Plaintiff-Appellant,

v                                                   No. 112713

THOMAS McCLAIN HUNTER,

     Defendant-Appellee.
___________________________________

CAVANAGH, J. (dissenting).

     I would deny leave to appeal.        The Court of Appeals

correctly reversed the defendant’s conviction for conspiracy


to possess with intent to deliver more than 650 grams of


cocaine because the prosecutor presented insufficient evidence


of intent to combine and deliver the statutory minimum. 


     Moreover, leave to appeal should be denied because the


facts are close, because People v Mass, 464 Mich 615; 628 NW2d


540 (2001), solidified this Court’s thinking regarding the


necessary elements in conspiracy to deliver, and finally


because the defendant’s life sentence will not be altered by


this change.


     KELLY , J., concurred with CAVANAGH , J.